Citation Nr: 1825318	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-30 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right knee disability.

2. Entitlement to service connection for left knee disability.

3. Entitlement to an initial increased rating in excess of 50 percent disabling for primary insomnia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for left knee disability and increased rating for primary insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not have a right knee disability; nor does the Veteran's pain amount to a functional impairment.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right knee disability have not been met.  38 U.S.C. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in March 2011.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the duty to assist the Veteran has also been satisfied in this case.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.

II. Service Connection

	Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Because "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  "In the absence of proof of a present disability there can be no valid claim."  Brammer, supra. 

	Discussion

After a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's claimed right knee disability.  The evidence simply does not show that such a condition is present.  In this regard, the Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C. § 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for a right knee disability cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

In making this finding, the Board accords significant probative weight to the VA examination provided in July 2012.  The Board finds that the findings of the July 2012 VA examiner to be the most probative evidence of record as to whether the Veteran presently has the claimed disability.  Upon review of the pertinent medical history, physical examination, and appropriate diagnostic testing, the examiner noted that the Veteran does not have a right knee disability.

The Board is cognizant of Saunders v. Wilkie, 2018 U.S. App. LEXIS 8467 (2018), wherein the United States Court of Appeals for the Federal Circuit (Court) held that pain alone can constitute a disability for VA purposes when such pain amounts to functional impairment of earning capacity.  In this case, the Board does not dispute the Veteran's previous contentions that he experiences pain in his right knee.  However, the evidence of record does not show that the Veteran's pain amounts to a functional impairment of earning capacity.  In particular, report of the July 2012 VA examination reflects full range of motion of the right knee.  Similar findings were noted after repetitive-use testing.  Physical examination revealed no evidence of swelling, effusion, instability, atrophy, incoordination, weakened movement, or interference with sitting, standing, and weight-bearing.  The examiner indicated there was no functional impairment of the right lower extremity.  Muscle strength testing was noted as "5/5" on flexion and extension.  Subsequent medical treatment records dated in April 2013 reflect similar findings.  The evidence simply does not show that the Veteran's reported pain amounts to functional impairment to establish a disability.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right knee disability.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for right knee disability is denied.


REMAND

A review of the record reveals that the claims must again be remanded prior to appellate consideration.  

The Board notes that a VA psychiatric examination conducted in July 2012 is the most recent examination of record pertaining to the Veteran's insomnia disability.  A review of the record since the July 2012 VA examination indicates a discernable worsening of the Veteran's insomnia symptoms.  In particular, in a statement dated in July 2014, the Veteran reported that his insomnia has "gotten worse since [his] last examination," and resulted increased symptoms such as depression, lack of motivation, and irritability.  In light of evidence of worsening, see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), the Board finds that the medical evidence of record does not adequately address the Veteran's current level of impairment, see generally Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, the Board finds that a remand is necessary to obtain new examinations regarding the current nature and severity of the Veteran's primary insomnia.

Next, the Board turns to the issue of entitlement to service connection for left knee disability.  In that regard, the Board notes the Veteran was provided with a VA orthopedic examination in July 2012.  Report of the July 2012 VA examination reflects a diagnosis of chronic left knee sprain.  The examiner opined that the Veteran's left knee disability is less likely than not caused by or a result of military service.  In doing so, the examiner reasoned that while "possible" that the Veteran's current left knee problems had onset in service, there wasn't "enough evidence [] indicating that the [in-service] injury that appears to have been a minor sprain could be what led to [the Veteran's] current knee complaints."  The Board notes that the terminology of "less likely than not" appears to be appropriate; however, considering the document as a whole, it does not appear the examiner applied the appropriate standard of "at least as likely as not" in evaluating the Veteran's claim.  For this reason, the Board finds new medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding post-service medical treatment records from VA treatment facilities.

2. Thereafter, schedule the Veteran for VA examination by an appropriate medical professional to determine the nature and current severity of the Veteran's service-connected primary insomnia.  In particular, the examiner should document the current symptomatology described by the Veteran and the severity, frequency, and duration at which such symptoms manifest.

The electronic claims file must be made accessible to the examiner for review, and such review should be noted in the examination report.

3. Obtain a medical opinion by an appropriate medical professional as to the nature and etiology of any claimed left knee disability, and if deemed necessary, conduct new examination of the Veteran.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

a. Whether it is as likely as not (i.e., a 50 percent or better probability) that any identified left knee disability is caused by, or otherwise etiologically related to military service.

In rendering any opinion, the examiner should consider (i) the in-service diagnosis of left knee patellofemoral pain syndrome, (ii) the various lay statements of record regarding ongoing symptomatology, and (iii) the prior diagnosis of chronic left knee sprain provided at the July 2012 VA examination.

The Board notes that a competent medical diagnosis of a disability during the pendency of the claim for such disability, even if the disability subsequently resolves, is considered a current disability.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


